Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement submitted on 6/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 20210203515 A1 hereinafter Deng) in view of Borlick et al (US 20200004439 A1 hereinafter Borlick)

As to independent claim 1, Deng teaches a computing platform, comprising: [system ¶37]
at least one processor; [processor ¶47]
 and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:   [medium with computer¶37]
collect, via a network, data indicative of login activity to an enterprise resource; 
[collects users access pattern information ¶24-25 "retrieve access pattern information for various users (which may include all or any suitable subset of the users of server system 102) from the user access information store 122 "]
identify one or more initial features indicative of the login activity; [history, time periods and patterns of access ¶24-25 "access pattern information is indicative of the given user's access history of one or more of the web services provided by server system 102 over a particular time period"]
generate, based on the one or more initial features, an initial test dataset; [test data ¶26]
generate, based on the initial test dataset, a test model; [test data refines a model ¶26]
deploy the test model in a production environment; [production phase ¶26]
identify, based on the deploying, one or more production feature vectors; [uses model ¶26 "generate predicted future access patterns for specific users, such as user 105"]
generate, based on the one or more production feature vectors, a training dataset; [training data ¶26]
Deng does not specifically teach perform, for the training dataset, a data quality check; and determine, by applying Bayesian optimization to the training dataset, an optimal machine learning model.
However, Borlick teaches perform, for the training dataset, a data quality check; and [performs data integrity check on data sets ¶4 "a data integrity check of copies of a data set"]
determine, by applying Bayesian optimization to the training dataset, an optimal machine learning model. [train models using bayesian techniques ¶73 " retrain the machine learning module 124 to produce the desired output value 126. For other types of machine learning algorithms, such as Bayesian models"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the web service cache disclosed by Deng by incorporating the perform, for the training dataset, a data quality check; and determine, by applying Bayesian optimization to the training dataset, an optimal machine learning model  disclosed by Borlick because both techniques address the same field of machine learning and by incorporating Borlick into Deng improves data integrity with less delays and time [Borlick ¶2-3]

As to dependent claim 4 Deng and Borlick teach the rejection of claim 1 that is incorporated. Deng and Borlick further teach wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:perform the data quality check based on one or more performance criteria.[Borlick integrity check based on based on operating criteria ¶5  "data integrity check is optimized based on current operating conditions and any state transitions"]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Deng and Borlick, as applied in claim 1 above, and further in view of Wright et al. (US 20180046796 A1 hereinafter Wright).

As to dependent claim 2, Deng and Borlick teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Deng and Borlick do not specifically teach apply the optimal machine learning model to detect unauthorized attempts to access the enterprise resource.
However, Wright teaches apply the optimal machine learning model to detect unauthorized attempts to access the enterprise resource. [¶23 "authentication attempts" ¶29 " predicting likely at-risk credentials. The machine learning system may include one or more machine learning models"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learned data by Deng and Borlick by incorporating the apply the optimal machine learning model to detect unauthorized attempts to access the enterprise resource disclosed by Wright because all techniques address the same field of machine learning and by incorporating Wright into Deng and Borlick improves security with better control of account access [Wright ¶3-5]


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deng and Borlick, as applied in claim 1 above, and further in view of Wolfe et al. (US 20200074540 A1 hereinafter Wolfe).

As to dependent claim 3, Deng and Borlick teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Deng and Borlick do not specifically teach wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: reduce, based on data analysis, the one or more initial features.
However, Wolfe teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: reduce, based on data analysis, the one or more initial features. [reduces training set (reduce features) ¶32 "planning platform may perform a dimensionality reduction to reduce the training set of data to a minimum feature set, thereby reducing "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learned data by Deng and Borlick by incorporating the wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: reduce, based on data analysis, the one or more initial features disclosed by Wolfe because all techniques address the same field of machine learning and by incorporating Wolfe into Deng and Borlick enhances account access and planning for users [Wolfe ¶16-7]

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Deng and Borlick, as applied in claim 4 above, and further in view of Kurzynski et al. (US 20200328955 A1 hereinafter Kurzynski).

As to dependent claim 5, Deng and Borlick teach all the limitations as set forth in the rejection of claim 4 that is incorporated. 
Deng and Borlick do not specifically teach wherein the one or more performance criteria comprise one or more of a false positive rate (fpr), a true positive rate (tpr), an area under a curve (AUC), an F1-measure, and an accuracy (ACC).
However, Kurzynski teaches wherein the one or more performance criteria comprise one or more of a false positive rate (fpr), a true positive rate (tpr), an area under a curve (AUC), an F1-measure, and an accuracy (ACC). [Accuracy, false positive, and f1 ¶36 "accuracy, precision, recall, false positive rate metrics, etc. As such, in some examples, the prediction engine 204 determines a probability threshold by ranking probability thresholds that are within the limits by their f1-score,"
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learned data by Deng and Borlick by incorporating the wherein the one or more performance criteria comprise one or more of a false positive rate (fpr), a true positive rate (tpr), an area under a curve (AUC), an F1-measure, and an accuracy (ACC) disclosed by Kurzynski because all techniques address the same field of machine learning and by incorporating Kurzynski into Deng and Borlick improve the operating efficiency of the data engine 210 by removing illogical data to avoid processing such illogical data [Kurzynski ¶40]
As to dependent claim 6, Deng and Borlick teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Deng and Borlick do not specifically teach determine, for the training dataset, whether a false positive rate is below a first threshold; determine, for the training dataset, whether a true positive rate is above a second threshold; determine that one or more of: the false positive rate is above the first threshold, and the true positive rate is below the second threshold; and adjust the initial test dataset.
However, Kurzynski teaches determine, for the training dataset, whether a false positive rate is below a first threshold; [false positive rate  ¶36 "prediction engine 204 determines a probability threshold based on the above disclosed supervised learning paradigm. For example, the prediction engine 204 determines probability thresholds by applying limits (e.g., set for a given provider) on accuracy, precision, recall, false positive rate metrics, etc."]
determine, for the training dataset, whether a true positive rate is above a second threshold; determine that one or more of: the false positive rate is above the first threshold, and the true positive rate is below the second threshold; and adjust the initial test dataset. [tunes data (adjust) based on false positive rate, accuracy and thresholds ¶36 "prediction engine 204 determines a probability threshold based on the above disclosed supervised learning paradigm. For example, the prediction engine 204 determines probability thresholds by applying limits (e.g., set for a given provider) on accuracy, precision, recall, false positive rate metrics, etc."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learned data by Deng and Borlick by incorporating the determine, for the training dataset, whether a false positive rate is below a first threshold; determine, for the training dataset, whether a true positive rate is above a second threshold; determine that one or more of: the false positive rate is above the first threshold, and the true positive rate is below the second threshold; and adjust the initial test dataset by Kurzynski because all techniques address the same field of machine learning and by incorporating Kurzynski into Deng and Borlick improve the operating efficiency of the data engine 210 by removing illogical data to avoid processing such illogical data [Kurzynski ¶40]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deng and Borlick, as applied in claim 1 above, and further in view of Fishkov et al. (US 20200184382 A1 hereinafter Fishkov).

As to dependent claim 7, Deng and Borlick teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Deng and Borlick do not specifically teach wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: identify, based on the Bayesian optimization, one or more optimal hyper parameters for the optimal machine learning model.
However, Fishkov teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: identify, based on the Bayesian optimization, one or more optimal hyper parameters for the optimal machine learning model. [hyperparameters  ¶59 “ In step 420, the service executes Bayesian optimization for a plurality of machine-learning algorithms and hyperparameters to produce a set of trialed models. Specifically, the service may receive or select a plurality of different machine-learning algorithms to be trialed. For each of the plurality of machine-learning algorithms, the service utilizes a Bayesian optimization algorithm (e.g., HyperOpt™) to identify sets of one or more hyperparameters for the machine-learning algorithm.”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learned data by Deng and Borlick by incorporating the wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: identify, based on the Bayesian optimization, one or more optimal hyper parameters for the optimal machine learning model disclosed by Fishkov because all techniques address the same field of machine learning and by incorporating Fishkov into Deng and Borlick provides the highest possible predictive accuracy while being more accessible [Fishkov ¶3-4]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deng and Borlick, as applied in claim 1 above, and further in view of Lin et al. (US 8843427 B1 hereinafter Lin).

As to dependent claim 8, Deng and Borlick teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Deng and Borlick do not specifically teach identify one or more candidate datasets; reduce a number of combinations of the one or more candidate datasets, and wherein generating the training dataset is based on the reduced number of combinations.
However, Lin teaches identify one or more candidate datasets; reduce a number of combinations of the one or more candidate datasets, and wherein generating the training dataset is based on the reduced number of combinations. [combinations of data that’s reduced by filters Co. 1 ln. 48-65 "Aspects may include one or more of the following features. One or more characteristics of the training data set are identified. Specifying an association between the training data set and the combination of filters associated with the most accurate predictive model includes specifying an association between the combination of filters and the one or more characteristics of the training data set. "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learned data by Deng and Borlick by incorporating the identify one or more candidate datasets; reduce a number of combinations of the one or more candidate datasets, and wherein generating the training dataset is based on the reduced number of combinations disclosed by Lin because all techniques address the same field of machine learning and by incorporating Lin into Deng and Borlick improves the accuracy of models and predictions [Lin Col. 1 ln. 10-27]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deng and Borlick, as applied in claim 1 above, and further in view of Clarke et al. (US 20210182730 A1 hereinafter Clarke).

As to dependent claim 9, Deng and Borlick teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Deng and Borlick do not specifically teach wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine a difference between the initial test dataset and the training dataset; and perform the data quality check by validating, based on the difference, a quality of the initial test dataset.
However, Clarke teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine a difference between the initial test dataset and the training dataset; and perform the data quality check by validating, based on the difference, a quality of the initial test dataset.
[Compares results for checking accuracy ¶114 "[0114] The ML model test engine 420 can test the accuracy of the ML model 426 by comparing the results that the ML model 426 produces to known results."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learned data by Deng and Borlick by incorporating the wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine a difference between the initial test dataset and the training dataset; and perform the data quality check by validating, based on the difference, a quality of the initial test dataset disclosed by Clarke because all techniques address the same field of machine learning and by incorporating Clarke into Deng and Borlick helps eliminate bias in data sets and better train a ML model [Clarke ¶2-3]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Deng, Borlick and Clarke, as applied in claim 9 above, and further in view of Aparício et al. (US 20210142329 A1 hereinafter Aparício).

As to dependent claim 10, Deng, Borlick and Clarke teach all the limitations as set forth in the rejection of claim 9 that is incorporated. 
Deng, Borlick and Clarke do not specifically teach wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: based on a determination that the quality of the initial test dataset does not meet a threshold, trigger an alert to modify the initial test dataset.
However, Aparício teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: based on a determination that the quality of the initial test dataset does not meet a threshold, trigger an alert to modify the initial test dataset. [triggers alerts and looks at data vs a threshold ¶28"Example actions include accept, decline, or alert regarding a transaction. The observed outcomes are actual outcomes of a transaction such as a chargeback (a dispute with a bank to be reimbursed indicating the transaction was fraudulent) or a label applied by a security analyst or the past decision of a trained machine learning model that identifies whether a transaction was in fact fraudulent. The actions suggested by the evaluation rules (the past predicted results) can be compared with the observed outcomes to determine how well the rule set performs. For example, a rule set may be considered to perform accurately if its false negative or false positive rate is below a threshold whose value is defined at a level acceptable to a user or specific domain."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learned data by Deng, Borlick and Clarke by incorporating wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: based on a determination that the quality of the initial test dataset does not meet a threshold, trigger an alert to modify the initial test dataset disclosed by Aparício because all techniques address the same field of machine learning and by incorporating Aparício into Deng, Borlick and Clarke provides more effective rules and less costly to maintain [Aparício ¶2-3]

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Deng and Borlick, as applied in claim 1 above, and further in view of Aparício

As to dependent claim 13, Deng and Borlick teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Deng and Borlick do not specifically teach minimize a predictive error for the training model.
However, Aparício teaches minimize a predictive error for the training model. [¶53 " minimize the number of rules and false negatives/false positives while maintaining desired performance (e.g., recall). "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learned data by Deng and Borlick by incorporating wherein the minimize a predictive error for the training model. disclosed by Aparício because all techniques address the same field of machine learning and by incorporating Aparício into Deng and Borlick provides more effective rules and less costly to maintain [Aparício ¶2-3]

	Claims 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Janakiraman et al. (US 20210287273 A1  Janakiraman) and Taffer (US 20210256502 A1  hereinafter Taffer)

As to independent claim 14, Deng teaches a method, comprising: at a computing platform comprising at least one processor, and memory:  [medium with computer/processor¶37,¶47]
collecting, via a network, data indicative of login activity to an enterprise resource; 
[collects users access pattern information ¶24-25 "retrieve access pattern information for various users (which may include all or any suitable subset of the users of server system 102) from the user access information store 122 "]
generating, based on a plurality of initial feature vectors indicative of the login activity, one or more candidate datasets; [history, time periods and patterns of access ¶24-25 "access pattern information is indicative of the given user's access history of one or more of the web services provided by server system 102 over a particular time period"],[test data ¶26]
determining, for the correlation graph, a high correlation path, wherein a next node of the high correlation path is selected based on an edge with an optimal data quality score; [Uses best score ¶42 " best (e.g., largest) aggregate score"]
selecting, based on the high correlation path and based on the data quality scores, a plurality of combinations of the one or more candidate datasets; [selects paths and aggregates scores (combines) ¶26 ]
Deng does not specifically teach determining, for a pair of test datasets of the one or more candidate datasets, a data quality score indicative of a correlation between the candidate datasets in the pair;, generating a correlation graph, wherein a node of the correlation graph represents a candidate dataset of the one or more candidate datasets, and an edge between two nodes is associated with a data quality score for the pair of candidate datasets corresponding to the two nodes; determining, for the correlation graph, a high correlation path, wherein a next node of the high correlation path is selected based on an edge with an optimal data quality score and selecting, based on the high correlation path and based on the data quality scores, a plurality of combinations of the one or more candidate datasets.
However, Janakiraman teaches determining, for a pair of test datasets of the one or more candidate datasets, a data quality score indicative of a correlation between the candidate datasets in the pair;  [calculates scores for edges (two data sets¶4 "The recommendation engine is further configured to calculate, using the edge weights calculated for the edges, scores for the paths, and recommend, to the target user and using the scores for the paths, a recommended item."]
generating a correlation graph, wherein a node of the correlation graph represents a candidate dataset of the one or more candidate datasets, and an edge between two nodes is associated with a data quality score for the pair of candidate datasets corresponding to the two nodes; [Generates a graph 110 with nodes that are scored Fig. 1b ¶24 "the recommendation engine (106) includes functionality to calculate scores (132B, 132Y) for paths (130B, 130Y) in the bipartite graph (110). The recommendation engine (106) may include functionality to calculate a score (132B) for a path (130B) using the edge weights for the edges"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the web service cache disclosed by Deng by incorporating the determining, for a pair of test datasets of the one or more candidate datasets, a data quality score indicative of a correlation between the candidate datasets in the pair;, generating a correlation graph, wherein a node of the correlation graph represents a candidate dataset of the one or more candidate datasets, and an edge between two nodes is associated with a data quality score for the pair of candidate datasets corresponding to the two nodes; determining, for the correlation graph, a high correlation path, wherein a next node of the high correlation path is selected based on an edge with an optimal data quality score and selecting, based on the high correlation path and based on the data quality scores, a plurality of combinations of the one or more candidate datasets disclosed by Janakiraman because both techniques address the same field of machine learning and by incorporating Janakiraman into Deng enhances algorithms for more useful explanations for recommendations [Janakiraman ¶1]
Deng and Janakiraman do not specifically teach teaches determining, by applying a Bayesian optimization to the plurality of combinations of the one or more candidate datasets, one or more performance metrics; and identifying, based on the one or more performance metrics, a training dataset as a combination of the plurality of combinations of the one or more candidate datasets.
However, Taffer teaches determining, by applying a Bayesian optimization to the plurality of combinations of the one or more candidate datasets, one or more performance metrics; and [Bayesian classifer for data sets ¶46 "the account activity platform may use a naïve Bayesian classifier technique. In this case, the account activity platform may perform binary recursive partitioning to split the data of the minimum feature set into partitions and/or branches and use the partitions and/or branches to perform predictions"]
identifying, based on the one or more performance metrics, a training dataset as a combination of the plurality of combinations of the one or more candidate datasets. [finds datapoints to train the model ¶46 “enabling use of thousands, millions, or billions of data points to train a model, which may result in a more accurate model than using fewer data points”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the web service cache disclosed by Deng and Janakiraman by incorporating the determining, by applying a Bayesian optimization to the plurality of combinations of the one or more candidate datasets, one or more performance metrics; and identifying, based on the one or more performance metrics, a training dataset as a combination of the plurality of combinations of the one or more candidate datasets disclosed by Taffer because all techniques address the same field of machine learning and by incorporating Taffer into Deng and Janakiraman provides an improved way for users to transact with accounts and improve prediction and models [Taffer ¶2, ¶27]

	As to dependent claim 15 Deng, Janakiraman and Taffer teach the rejection of claim 1 that is incorporated. Deng, Janakiraman and Taffer further teach determining, based on a performance metric of the identified training dataset, an optimal machine learning model.[Taffer trains the model for and accurate model ¶46]

	As to dependent claim 17 Deng, Janakiraman and Taffer teach the rejection of claim 1 that is incorporated. Deng, Janakiraman and Taffer further teach modifying the plurality of initial feature vectors; identifying, based on the modified plurality of initial feature vectors, a second training dataset; and [Janakiraman finds similar metrics and compares based on features ¶18 "An item similarity metric is a function that computes a numerical value indicative of how similar the value of an item feature for one item is to the value of an item feature for another item."] identifying a final training dataset by comparing performance metrics for the training dataset and the second training dataset.  [Taffer training set as final ¶45 "training set (e.g., a set of data to train the model), a validation set (e.g., a set of data used to evaluate a fit of the model and/or to fine tune the model), a test set (e.g., a set of data used to evaluate a final fit of the model),"]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Deng, Janakiraman and Taffer, as applied in claim 15 above, and further in view of Wright

As to dependent claim 16, Deng, Janakiraman and Taffer teach all the limitations as set forth in the rejection of claim 15 that is incorporated. 
Deng, Janakiraman and Taffer do not specifically teach applying the optimal machine learning model to a target dataset to detect unauthorized attempts to access the enterprise resource.
However, Wright teaches applying the optimal machine learning model to a target dataset to detect unauthorized attempts to access the enterprise resource. [Wright ¶23 "authentication attempts" ¶29 " predicting likely at-risk credentials. The machine learning system may include one or more machine learning models"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learned data by Deng, Janakiraman and Taffer by incorporating the applying the optimal machine learning model to a target dataset to detect unauthorized attempts to access the enterprise resource disclosed by Wright because all techniques address the same field of machine learning and by incorporating Wright into Deng, Janakiraman and Taffer improves security with better control of account access [Wright ¶3-5]

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Deng, Janakiraman and Taffer, as applied in claim 14 above, and further in view of Achin et al. (US 20160364647 A1 hereinafter Achin)

As to dependent claim 18, Deng, Janakiraman and Taffer teach all the limitations as set forth in the rejection of claim 14 that is incorporated. 
Deng, Janakiraman and Taffer do not specifically teach wherein the data quality score comprises one of: a correlation percentage indicative of a correlation between two candidate datasets, and wherein the optimal data quality score is the highest correlation percentage; and
However, Achin teaches wherein the data quality score comprises one of: a correlation percentage indicative of a correlation between two candidate datasets, and wherein the optimal data quality score is the highest correlation percentage; and [similarity (correlation) and percentage ¶86 "two prediction problems represented by datasets that have a large number (or high percentage) of characteristics in common and/or are susceptible to the same or similar predictive modeling techniques, the tools may assign the prediction problems a high similarity score or classify the prediction problems as “highly similar”."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learned data by Deng, Janakiraman and Taffer by incorporating the wherein the data quality score comprises one of: 
a correlation percentage indicative of a correlation between two candidate datasets, and wherein the optimal data quality score is the highest correlation percentage disclosed by Achin because all techniques address the same field of machine learning and by incorporating Achin into Deng, Janakiraman and Taffer better determines how well machine learning model predicts and better builds models [Achin ¶4-¶5]

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Deng, Janakiraman and Taffer, as applied in claim 14 above, and further in view of Fishkov

As to dependent claim 19, Deng, Janakiraman and Taffer teach all the limitations as set forth in the rejection of claim 14 that is incorporated. 
Deng, Janakiraman and Taffer do not specifically teach wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: identify, based on the Bayesian optimization, one or more optimal hyper parameters for the optimal machine learning model.
However, Fishkov teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: identify, based on the Bayesian optimization, one or more optimal hyper parameters for the optimal machine learning model. [hyperparameters  ¶59 “ In step 420, the service executes Bayesian optimization for a plurality of machine-learning algorithms and hyperparameters to produce a set of trialed models. Specifically, the service may receive or select a plurality of different machine-learning algorithms to be trialed. For each of the plurality of machine-learning algorithms, the service utilizes a Bayesian optimization algorithm (e.g., HyperOpt™) to identify sets of one or more hyperparameters for the machine-learning algorithm.”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learned data by Deng, Janakiraman and Taffer by incorporating the wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: identify, based on the Bayesian optimization, one or more optimal hyper parameters for the optimal machine learning model disclosed by Fishkov because all techniques address the same field of machine learning and by incorporating Fishkov into Deng, Janakiraman and Taffer provides the highest possible predictive accuracy while being more accessible [Fishkov ¶3-4]

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Borlick and Wright

As to independent claim 1, Deng teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, and memory, cause the computing platform to: [medium with computer/processor¶37,¶47]
identify one or more initial features indicative of login activity to an enterprise resource;[history, time periods and patterns of access ¶24-25 "access pattern information is indicative of the given user's access history of one or more of the web services provided by server system 102 over a particular time period"] generate, based on the one or more initial features, an initial test dataset; [test data ¶26]generate, based on the initial test dataset, a test model; [test data refines a model ¶26]
deploy the test model in a production environment; [production phase ¶26] identify, based on the deploying, one or more production feature vectors; [uses model ¶26 "generate predicted future access patterns for specific users, such as user 105"]generate, based on the one or more production feature vectors, a training dataset; [training data ¶26]
Deng does not specifically teach perform, for the training dataset, a data quality check; and determine, by applying Bayesian optimization to the training dataset, an optimal machine learning model.
However, Borlick teaches perform, for the training dataset, a data quality check; and [performs data integrity check on data sets ¶4 "a data integrity check of copies of a data set"]
determine, by applying Bayesian optimization to the training dataset, an optimal machine learning model. [train models using bayesian techniques ¶73 " retrain the machine learning module 124 to produce the desired output value 126. For other types of machine learning algorithms, such as Bayesian models"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the web service cache disclosed by Deng by incorporating the perform, for the training dataset, a data quality check; and determine, by applying Bayesian optimization to the training dataset, an optimal machine learning model  disclosed by Borlick because both techniques address the same field of machine learning and by incorporating Borlick into Deng improves data integrity with less delays and time [Borlick ¶2-3]
Deng and Borlick do not specifically teach apply the optimal machine learning model to detect unauthorized attempts to access the enterprise resource.
However, Wright teaches apply the optimal machine learning model to detect unauthorized attempts to access the enterprise resource. [¶23 "authentication attempts" ¶29 " predicting likely at-risk credentials. The machine learning system may include one or more machine learning models"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learned data by Deng and Borlick by incorporating the apply the optimal machine learning model to detect unauthorized attempts to access the enterprise resource disclosed by Wright because all techniques address the same field of machine learning and by incorporating Wright into Deng and Borlick improves security with better control of account access [Wright ¶3-5]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Diamos et al. (US 20200349476 A1) teaches optimize performance of the machine learning mode using Bayesian  (see ¶167)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143